145 Ga. App. 254 (1978)
243 S.E.2d 672
BALL
v.
THE STATE.
55273.
Court of Appeals of Georgia.
Submitted February 6, 1978.
Decided March 10, 1978.
J. H. Affleck, Jr., for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, *255 Jr., Assistant District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The defendant appeals his conviction for rape. Held:
There is no merit in the defendant's enumeration of error complaining of the admission of certain evidence over objections which were too general for consideration. Farmer v. State, 94 Ga. App. 475 (95 SE2d 321); McGahee v. State, 133 Ga. App. 964, 967 (213 SE2d 91). Moreover, "Questions of the relevancy of evidence are for the court ... when facts are such that the jury, if permitted to hear them, may or may not make an inference pertinent to the issue, according to the view which they may take of them, in connection with the other facts in evidence, they are such that the jury ought to be permitted to hear them." Garner v. State, 83 Ga. App. 178, 184 (63 SE2d 225).
Judgment affirmed. Webb and McMurray, JJ., concur.